Exhibit 10.1




AGREEMENT

BETWEEN

INTERNATIONAL FOOD PRODUCTS GROUP, INC

AND

MICHAEL T. LUTTON




Whereas, Michael T. Lutton  (“Lutton”), has agreed to serve on the Board of
Directors of INTERNATIONAL FOOD PRODUCTS GROUP, INC. (“Corporation”) for the
period of one year, beginning on this date (the “Term”); and




Whereas, Lutton has agreed to serve as President of the Corporation on a full
time basis over said 12 month term, and direct the activities of the Corporation
in establishing its new business activities; and




Whereas, as a result of his activities and efforts, it is expected that the
Corporation will be able to fully develop its new Computer Technology and
Equipment Manufacturer and Distribution Business; and




Whereas, the Corporation has no funds to pay cash compensation for the services
of Lutton, and desires to compensate Lutton in stock for providing the aforesaid
12 months of full time service to the Corporation over the term;




Now, Therefore, the parties hereto agree as follows, effective as of this 20th
day of  February, 2009:




1.  Corporation hereby contracts to issue 120,000,000 shares of its Restricted
Common to Lutton, and Lutton hereby accepts said shares, as full compensation to
be paid to Lutton  by Corporation for Lutton’s full time services as President
and a Director of the Corporation over the 12 month term of this Agreement,
beginning as of the date of execution of this Agreement.  If for any reason
either party terminates this Agreement before the end of its 12 month term, the
aforesaid shares shall be prorated based on the number of months or portions of
months during which Lutton rendered said services, and the portion of the shares
allocable to the period of Lutton’s actual services shall be deemed earned and
retained by Lutton, and the balance of the shares shall be deemed unearned, and
returned to the Corporation for cancellation.




2.  The parties hereto further agree that since Corporation is in the process of
amending its Articles of Incorporation to increase its authorized capital stock
so that it can lawfully issue additional shares, and Corporation can not issue
shares until said amendment is complete, that Corporation shall immediately
amend its Articles to permit it to issue the shares provided for by this
Agreement, and the parties further agree that by their execution of this
Agreement, Corporation is bound to issue the aforesaid shares in full, as soon
as its Articles are amended, and the shares so to be issued shall be deemed
fully earned and vested as of the date of execution of this Agreement by the
Parties hereto, but subject to pro ration of the shares and the return of
unearned shares if the Agreement is canceled before the end of its 12 month
term, as described above.




3.  Either party may cancel this agreement on 10 days written notice to the
other, with or without cause.







INTERNATIONAL FOOD PRODUCTS GROUP, INC.







BY: /s/ RICHARD DAMION

          RICHARD DAMION, CHIEF EXECUTIVE OFFICER

     




     /s/ MICHAEL T. LUTTON

         MICHAEL LUTTON






